          Case 1:19-cv-03149-KBJ Document 19 Filed 09/11/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CARTER PAGE,
                Plaintiff,

                v.                                         Case No. 1:19-CV-03149-KBJ

 U.S. DEPARTMENT OF JUSTICE,
                Defendant.


                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Carter

Page and Defendant the United States Department of Justice, hereby jointly stipulate to the dismissal

of this action without prejudice, with each side bearing its own fees and costs.


Dated: September 11, 2020                     Respectfully submitted,


 JEFFREY BOSSERT CLARK                         /s/ Carter Page_______
 Acting Assistant Attorney General             CARTER PAGE, PH.D.
                                               c/o Global Natural Gas Ventures LLC
 MARCIA BERMAN                                 101 Park Ave., Suite 1300
 Assistant Director, Federal Programs          Oklahoma City, OK 73102
 Branch                                        Phone: (405) 825-0712
                                               Email: cpage@globalenergycap.com
 /s/Amy E. Powell
 AMY E. POWELL
 Senior Trial Counsel, Federal Programs
 Branch
 Civil Division, Department of Justice
 c/o U.S. Attorney’s Office
 150 Fayetteville St., Suite 2100
 Raleigh, NC 27601
 Phone: 919-856-4013
 Email: amy.powell@usdoj.gov

 Counsel for Defendant




                                                 1
          Case 1:19-cv-03149-KBJ Document 19 Filed 09/11/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, the foregoing notice was electronically filed

and served on all counsel of record through the Court’s CM/ECF system, in accordance with the

Court’s electronic case filing policies and procedures.

                                                     /s/ Carter Page
                                                     Carter Page
